Title: From John Adams to Jared S. Russell, 30 June 1798
From: Adams, John
To: Russell, Jared S.,Lee, William


To a part of the young men of New-ark in New JerseyGentlemen
Philadelpa June 30th 1798—

Our social and political compacts are indeed threatened with dissolution and with them all the moral, religious scientific and literary principles and institutions which have converted the wilderness into a fruitful field—
If it is only a part it is a Very respectable part of the young Men of New-Ark who are sensible of the danger of their Country, they will long rejoice in the virtuous and honorable cause they have now taken, while those who have opposed them will have apologies to make to themselves, their Country, and posterity, for Errors, prejudices and misinformation—
depend upon it, my young Friends, that principles and projects are now fashionable with too many, which cannot last—they are not founded in truth, in the Constitution, or course of Nature; they are not consistent with the nature of Man, his Rights, duties or Interests—
You prefer war, with all its concomitant evils, rather than to be tributary, and you judge well tribute is an evil without end—those who can bear to be tributary, may live to enjoy their comforts if they can, ever after an unsuccessful war—you, and I, shall not envy their felicity—
The solemn proffer of your Lives and fortunes is noble and glorious—
You will not consent that your Fathers shall again fight the Battles, but your Fathers will not ask your Consent—your fathers had rather perish in the Cause of their Country, than that you Should fall, and the rather, because they see, that their Sons are worthy to Live—

John Adams